Citation Nr: 0419991	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for sensory ataxia 
(dizziness) claimed as secondary to service-connected left 
eye blindness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to March 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  A Travel Board 
hearing was conducted by the undersigned in March 2004.

The issues on appeal (benefits the veteran is seeking) were 
clarified at a brief pre-hearing conference in March 2004, 
and were stated for the record at the hearing.  Specifically, 
it was established that rather than seeking service 
connection for right eye disability secondary to left eye 
blindness (as the matter was addressed by the RO), the 
veteran was seeking a separate compensable rating for 
headaches/pain due to the left eye blindness.  As such issue 
has not yet been addressed (in that context) by the RO, it is 
referred to the RO for initial consideration/appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that the notice provisions of the VCAA 
and implementing regulations appear to be met regarding the 
issue addressed herein.  

On February 2003 VA neurology examination sensory ataxia (of 
unknown etiology) was diagnosed.  Differential diagnoses for 
the dysequilibrium included multiple strokes (doubt), 
degenerative joint disease of the spine, peripheral 
neuropathy and B12 deficiency.  

At the March 2004 hearing, the veteran testified that he 
suffered from dizziness due to his left eye blindness.  He 
also testified that he had been treated for eye complaints 
and/or dizziness since 1995 at the VA Medical Center (VAMC) 
in Wilkes-Barre; since 1976 by a private physician; and 
between 1990 and 1992 at the JFK Medical Center in Edison.  
There has been no attempt to secure any such treatment 
records, and further development is clearly indicated.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Such records 
may have bearing on the veteran's claim.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for his claimed 
dizziness.  The RO should obtain complete 
copies of the records of such treatment 
(not already in the claims folder) from 
all identified sources.  This should 
specifically include any reports of 
treatment at the JFK Medical Center in 
Edison from 1990 to 1992, and the 
veteran's treatment records from the VAMC 
in Wilkes-Barre from 1990 to the present.  

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
a neurologist to determine whether he has 
a disability manifested by ataxia 
(dizziness), and if so, its likely 
etiology.  The veteran's claims folder 
should be reviewed by the examiner in 
conjunction with the examination, and any 
tests or studies indicated should be 
completed.  Based on examination of the 
veteran and review of the record, the 
examiner should provide a medical opinion 
as to whether any current sensory ataxia 
(or dizziness) is at least as likely as 
not related to the veteran's service-
connected left eye blindness or 
headaches.  The examiner must explain the 
rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


